Order affirmed, with ten dollars costs and disbursements. All concur, except Taylor, J., who dissents and votes for reversal and for denial of the motion. (See Bennett v. Edison Electric Ill. Co., 18 App. Div. 410; affd., 164 N. Y. 131.) (The order directs a trial at Equity Term of the issues raised by the counterclaims of defendant and plaintiff’s reply in an action to recover total disability benefits under life insurance policies.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.